

113 HR 3601 IH: Parental Notification and Intervention Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3601IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Gohmert (for himself, Mr. Jordan, Mr. Cole, Mr. Latta, Mr. Miller of Florida, Mr. Neugebauer, Mr. Franks of Arizona, Mr. Culberson, Mr. Hall, Mrs. Bachmann, Mr. Huizenga of Michigan, Mr. Weber of Texas, Mr. Bishop of Utah, Mr. Bentivolio, Mr. Huelskamp, Mr. LaMalfa, Mr. Yoho, Mr. Roe of Tennessee, Mr. Lankford, Mr. Rokita, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for parental notification and intervention in the case of an unemancipated minor seeking an abortion.1.Short titleThis Act may be cited as the Parental Notification and Intervention Act of 2013.2.Parental notification(a)In generalIt shall be unlawful for any person or organization in or affecting interstate or foreign commerce or who solicits or accepts Federal funds to perform any abortion on an unemancipated minor under the age of 18, to permit the facilities of the person or organization to be used to perform any abortion on such a minor, or to assist in the performance of any abortion on such a minor if the person or organization has failed to comply with all of the following requirements:(1)The provision of written notification to the parents (as defined in subsection (e)) of the minor informing the parents that an abortion has been requested for the minor, except that such notification is not required for a parent if there is clear and convincing evidence of physical abuse of the minor by such parent.(2)Compliance with a 96-hour waiting period after notice has been received by the parents.(3)Compliance with any injunction granted under section 3 relating to the abortion.(b)Fine for violationWhoever willfully violates subsection (a) shall be fined not more than $100,000 or imprisoned not more than one year, or both, for each violation.(c)ExceptionSubsection (a) shall not apply with respect to an unemancipated minor for whom an abortion is sought if a physician (other than the physician with principal responsibility for making the decision to perform the abortion) makes a determination that—(1)a medical emergency exists which, with reasonable medical certainty, so complicates the medical condition of the minor that the death of the minor would result from the failure to immediately treat her physical condition even though the treatment may result in the death of her unborn child;(2)parental notification is not possible as a result of the medical emergency; and(3)certifications regarding compliance with paragraphs (1) and (2) have been entered in the medical records of the minor, together with the reasons upon which the determinations are based, including a statement of relevant clinical findings.(d)Parental notification requirementsFor purposes of this section, any parental notification provided to comply with the provisions of subsection (a) for a parent shall be—(1)delivered personally to the parent; or(2)provided through certified mail in accordance with all of the following procedures:(A)The certified mail is addressed to the parent.(B)The address used is the dwelling or usual place of abode of the parent.(C)A return receipt is requested.(D)The delivery is restricted to the parent.(e)Parent defined To include legal guardianFor purposes of this Act, the term parent includes, with respect to an unemancipated minor, any legal guardian of the minor.3.Parental interventionAny parent required to be notified pursuant to section 2 regarding an abortion of an unemancipated minor may bring an action in the Federal district court where the parent resides or where the unemancipated minor is located to enjoin the performance of the abortion. The court shall issue a temporary injunction barring the performance of the abortion until the issue has been adjudicated and the judgment is final. The court shall issue relief permanently enjoining the abortion unless the court determines that granting such relief would be unlawful.4.PreemptionNothing in this Act shall be construed to preempt any provision of State law to the extent that such State law establishes, implements, or continues in effect greater parental notification requirements or intervention rights regarding abortion than those provided under this Act.5.Effective date and severability(a)Effective dateThe provisions of this Act shall take effect upon its enactment.(b)SeverabilityThe provisions of this Act shall be severable. If any provision of this Act, or any application thereof, is found unconstitutional, that finding shall not affect any provision or application of the Act not so adjudicated.